UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-7843 4Kids Entertainment, Inc. (Exact name of registrant as specified in its charter) New York 13-2691380 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 53 West 23rd Street New York, New York10010 (212) 758-7666 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court.YesoNo o As of November 13, 2012, the number of shares outstanding of the common stock of 4Kids Entertainment, Inc., par value $.01 per share, was 13,714,992. 4Kids Entertainment, Inc. and Subsidiaries Table of Contents Page # Part I—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as ofSeptember 30, 2012(Unaudited) and December 31, 2011 2 Consolidated Statements of Operations (Unaudited) for the three and nine months ended September 30, 2012 and 2011 3 Consolidated Statement of Comprehensive Income (Loss) (Unaudited) for the three and nine months ended September 30, 2012 and 2011 4 Consolidated Statement of Shareholders’ Equity (Deficit) (Unaudited) for the nine months ended September 30, 2012 5 Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2012 and 2011 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 Part II—OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A Risk Factors 37 Item 6. Exhibits 38 Signatures 39 Table of Contents Part I – FINANCIAL INFORMATION Item 1. Financial Statements. 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2012 and DECEMBER 31, 2011 (In thousands of dollars, except share data) September 30, December 31, ASSETS: (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable – net Prepaid expenses and other current assets Current assets of discontinued operations Total current assets Property and equipment – net Accounts receivable - noncurrent, net Other assets - net Noncurrent assets of discontinued operations 75 Total assets $ $ LIABILITIES AND EQUITY: Liabilities not subject to compromise: Current Liabilities: Due to licensors $ $ Accounts payable and accrued expenses Current liabilities of discontinued operations Deferred revenue 9 11 Total current liabilities Long term liabilities of discontinued operations — Total liabilities not subject to compromise Liabilities subject to compromise Total liabilities Commitments and contingencies 4Kids Entertainment, Inc. shareholders’ equity (deficit) Preferred stock, $.01 par value – authorized 3,000,000 shares; none issued — — Common stock, $.01 par value - authorized 40,000,000 shares;issued 15,838,879 and 15,777,711 shares; outstanding13,714,992 and 13,653,824 shares at September 30, 2012 andDecember 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Less cost of 2,123,887 treasury shares at September 30, 2012 and December 31, 2011 ) ) Total equity of 4Kids Entertainment, Inc. shareholders Noncontrolling interests related to discontinued operations ) ) Total shareholders’ equity (deficit) ) Total liabilities and shareholders’ equity (deficit) $ $ See notes to consolidated financial statements. 2 Table of Contents 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (In thousands of dollars, except share data) Three Months Ended Nine Months Ended September 30, September 30, Net revenues: Service revenue $ Other revenue — — — Total net revenues Costs and expenses: Selling, general and administrative Total costs and expenses Loss from operations ) Other income (expense): Interest income — — — 63 Loss on sale of investment securities — — — ) Total other income (expense) — — — ) Loss from continuing operations before reorganization and litigation items ) Reorganization items ) Gain on litigation — — — Gain on sale — — Income (loss) from continuing operations ) ) Loss from discontinued operations ) Net income (loss) ) ) Loss attributable to noncontrolling interests, discontinued operations — 1 Net income (loss) attributable to 4Kids Entertainment, Inc. $ $ ) $ $ ) Per share amounts: Basic and diluted earnings (loss) per share attributable to 4Kids Entertainment, Inc. common shareholders Continuing operations $ $ ) $ $ ) Discontinued operations ) Basic and diluted earnings (loss) per share attributable to 4Kids Entertainment, Inc. common shareholders $ $ ) $ $ ) Weighted average common sharesoutstanding – basic and diluted Net income (loss) attributable to 4Kids Entertainment, Inc.: Income (loss) from continuing operations $ $ ) $ $ ) Loss from discontinued operations ) Loss attributable to noncontrolling interests, discontinued operations — 1 Net loss from discontinued operations ) Net income (loss) attributable to 4Kids Entertainment, Inc. $ $ ) $ $ ) See notes to consolidated financial statements. 3 Table of Contents 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (In thousands of dollars and shares) Three Months Ended Nine Months Ended September 30, September 30, Net income (loss) $ $ ) $ $ ) Translation adjustment ) 12 ) 22 Total comprehensive income (loss) $ $ ) $ $ ) See notes to consolidated financial statements. 4 Table of Contents 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (DEFICIT) (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, 2012 (In thousands of dollars and shares) 4Kids Entertainment, Inc. Shareholders’ Common Stock Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income Less Treasury Stock Total Equity of 4Kids Entertainment, Inc. Shareholders’ Non- controlling Interests Total Shareholders’ Equity (Deficit) Shares Amount BALANCE, DECEMBER31, 2011 $ $ $ ) $ $ ) $ $ ) $ ) Issuance of Common Stock and stock options exercised 61 — 88 — — — 88 — 88 Net income (loss) — (1 ) Translation adjustment — ) — ) — ) BALANCE, SEPTEMBER30, 2012 $ $ $ ) $ $ ) $ $ ) $ See notes to consolidated financial statements. 5 Table of Contents 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, 2 (In thousands of dollars) Cash flows from operating activities: Net income (loss) $ $ ) Loss from discontinued operations Income (loss) from continuing operations ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Gain on sale of certain assets ) — Provision (recovery) for doubtful accounts 7 ) Loss on disposal of property and equipment — Loss on sale of investment securities — Changes in operating assets and liabilities: Accounts receivable ) Income taxes receivable — 14 Prepaid expenses and other current assets Other assets – net 75 ) Due to licensors ) ) Accounts payable and accrued expenses Liabilities subject to compromise ) Deferred revenue (2
